Mahoning County, No. 93 C.A. 45. This cause is pending before the court on the filing of a motion for an order directing the Court of Appeals for Mahoning County to *1435certify its record. On application of appellee, this cause is hereby dismissed for lack of prosecution pursuant to Section 1, Rule II of the Supreme Court Rules of Practice, effective May 5, 1994.
IT IS FURTHER ORDERED by the court that a copy of this entry be certified to the Clerk of the Court of Appeals for Mahoning County for entry.